DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:
In claim 1, line 1; “the skin” should be changed to “skin”.
In claim 1, line 16; “the video” should be changed to “the video frames” or “the video images” for consistency since it is clear from the context of the claims and the specification that the Applicant intended to refer to the video frames or the video images and a person having ordinary skill in the art would understand that the video image comprises the video frames.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11202573. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of the instant application and claim 1 of US11202573 claim the same subject matter except that claim 1 of US11202573 requires additional limitations. However, claim 1 of the instant application does not require limitations above absent in claim 1 of US11202573. Accordingly, claim 1 of US11202573 anticipates claim 1 of the instant application.
Regarding claim 2, claim 2 of the instant application and claim 1 of US11202573 claim the same subject matter except that claim 1 of US11202573 requires additional limitations related to the storage device being external. Accordingly, claim 1 of US11202573 anticipates claim 2 of the instant application.
Regarding claim 3, claim 3 of the instant application and claim 2 of US11202573 claim the same subject matter except for the differences outlined above for claim 1. Accordingly, claim 2 of US11202573 anticipates claim 3 of the instant application.
Regarding claim 4, claim 4 of the instant application and claim 3 of US11202573 claim the same subject matter except for the differences outlined above for claim 1. Accordingly, claim 3 of US11202573 anticipates claim 4 of the instant application.
Regarding claim 5, claim 5 of the instant application and claim 4 of US11202573 claim the same subject matter except for the differences outlined above for claim 1. Accordingly, claim 4 of US11202573 anticipates claim 5 of the instant application.
Regarding claim 6, claim 6 of the instant application and claim 5 of US11202573 claim the same subject matter except for the differences outlined above for claim 1. Accordingly, claim 5 of US11202573 anticipates claim 6 of the instant application.
Regarding claim 7, claim 7 of the instant application and claim 6 of US11202573 claim the same subject matter except for the differences outlined above for claim 1. Accordingly, claim 6 of US11202573 anticipates claim 7 of the instant application.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the double patenting rejections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not disclose or reasonably suggest the systems described in the independent claims. Specifically, the prior art does not disclose a patient interface and exam controller configured and arranged in the described using a scaled illumination pattern on odd numbered video frames to determine the size and scale of the video image and lesions while playing back the even numbered image frames.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20170367580 – discloses a patient interface, platform, patient positioning template, storage device, and exam controller but does not disclose a position sensor or the limitations related to the odd and even frames.
US20050154381 – discloses using an illumination source in synch with camera frame capture
US20110184244 – discloses playback of only even frames of a captured video

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793